Citation Nr: 0017581	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  95-25 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The veteran served on active duty from February 1971 to 
November 1973.  He was awarded the Combat Infantryman Badge.  
He had subsequent service in the United States Army Reserves.  
It is not alleged that the disability began or became worse 
during periods of active duty for training. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), that denied the 
above claims.

The case was previously before the Board in May 1997 when it 
was remanded for additional development.  The requested 
development has been accomplished to the extent necessary and 
the Board now proceeds with its review of the appeal.

Additional evidence was received at the RO subsequent to the 
issuance of the most recent January 2000 supplemental 
statement of the case (SSOC).  As this evidence is cumulative 
and/or not relevant to the claims on appeal, a remand to the 
RO for the issuance of an SSOC is not warranted.  38 C.F.R. 
§§ 19.31, 19.37 (1999). 


FINDING OF FACT

No medical evidence has been presented or secured to render 
plausible a claim that any current bilateral foot or 
bilateral knee disorder is the result of a disease or injury 
incurred in service.



CONCLUSION OF LAW

The claims for service connection for bilateral foot and 
bilateral knee disorders are not well grounded and there is 
no statutory duty to assist the veteran in developing facts 
pertinent to these claims.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The majority of veteran's service medical records are not 
available.  Notes in the claims file reflect that the RO has 
made exhaustive attempts to obtain those records without 
success.  

The report of the veteran's August 1973 separation 
examination shows that examination of the feet and lower 
extremities was normal.  A section for notes and history 
contains a handwritten notation that the veteran was having 
problems with his left foot and knee and was still under 
treatment. 

The claims file contains some medical records from the 
veteran's reserve service in the 1970s through the early 
1990s.  In medical histories dated in October 1977 and 
September 1981, the veteran reported that during service in 
1973 he had experienced trouble in his left heel with running 
in boots on hard surfaces and was treated with a pad for his 
left boot heel.  Examination of the feet and lower 
extremities was normal in 1977.  In September 1981, he also 
reported that he had been treated with ultrasound treatments 
three times per week.  Pes planus was diagnosed in 1981.  In 
a June 1987 history, the veteran gave a history of foot 
problems, including heel pain with running since 1972, and 
swelling of the left knee.  On a December 1988 examination 
report, it was noted that he had problems with his lower 
extremities that affected his ability to perform full 
activities; however, examination of the lower extremities and 
feet was reported as normal.  The veteran was referred for 
orthopedic evaluation for leg problems.  In a December 1992 
medical history, he reported that he had foot pain and joint 
pains in his knees.  Examination of the feet and lower 
extremities was normal.

Private medical records dated in 1992 reflect the veteran's 
report that he had a past right knee injury.  He reported 
that he had flare-ups of bilateral knee pain with running, as 
well as pain in his knee joints.  Pertinent diagnoses 
included knee pain, questionably from pronation, and knee 
pain, probably secondary to overuse.  A notation of 
degenerative joint disease of the knees was noted in 1993.

In a December 1993 statement, the veteran reported that he 
had problems with both feet, especially the left, beginning 
in late 1971.  He also wrote that he had problems with his 
knee joints, for which he received treatment during service 
in 1972 and 1973.  

In an April 1995 statement, the veteran wrote that during 
service physical training and running were done in combat 
boots.  He reported that during his basic training in 1971 he 
went to sick call several times for pain in his knees, heels, 
and the soles of his feet.  From July to December 1971, he 
received cortisone injections in his heels every two or three 
weeks, to help reduce the pain.  He stated that he did not 
have to run on hard surfaces in combat boots while he was in 
Vietnam from December 1971 to June 1972.  From July 1972, he 
was stationed at Fort Riley, Kansas.  With the resumption of 
running on pavement in combat boots, the pain recurred and 
worsened.  The veteran reportedly received pads for his boots 
and had ultrasound treatments twice a week through his 
separation from service in November 1973.  He stated that in 
his reserve service through 1993, he had a profile to avoid 
running, prolonged standing, and physical training, although 
the reserve service did not require wearing combat boots 
while running.

In a July 1995 statement, the veteran again described the 
discomfort in his feet and knees during and since service.  
He reported that he was given knee braces in June 1971, 
cortisone injections in his heels in July through September 
1971, and orthopedic pads and ultrasound treatments in July 
1972 through November 1973.

In a December 1995 hearing at the RO, the veteran testified 
that he began to have pain in his heels in service, with 
running on hard pavement in combat boots.  He reported that 
he received treatment for the symptoms, but that those who 
treated him did not provide a diagnosis.  He stated that with 
the heel pain he also had knee pain, for which he was given 
ace bandages to wrap his knees.  He believed that the way he 
walked and ran in response to the heel pain may have put 
extra stress on his knees.  The veteran stated that he had 
continued since service to have pain and swelling in his feet 
and knees.  He began to seek private medical treatment for 
those symptoms in the early 1990s.  

In December 1996, J.F. wrote that he had served with the 
veteran at Fort Riley, Kansas, in 1972 and 1973 and that he 
knew that the veteran had received treatment at the Fort 
Riley Podiatry Clinic for problems with his feet.

On VA medical examinations in April 1998, the veteran 
reported pain in his heels and the soles of his feet since 
service, pain in his knees after running during service, and 
continuous knee pain currently.  X-rays were negative.  
Pertinent diagnoses included bilateral chronic plantar 
fasciitis and bilateral patellofemoral syndrome.


II.  Legal analysis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992). 

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  

For purposes of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), citing King 
v. Brown, 5 Vet. App. 19, 21 (1993).  In this regard, the 
Court has stated, with regard to combat veterans, that "[b]y 
providing that 'lay or other evidence' that meets the 
requirements of section 1154(b) shall be accepted as 
'sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by . . 
. service', section 1154(b) relaxes the evidentiary 
requirements for adjudication of certain combat-related 
VA-disability-compensation claims -- both as to the evidence 
that a claimant must submit in order to make such a claim 
well grounded and as to the evidence necessary in order to 
establish service connection of a disease or injury."  
Caluza, 7 Vet. App. at 507; 38 U.S.C.A. § 1154(b) (West 
1991); see also Jenson v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 
1994).  With regard to establishing service connection for a 
disability on the merits (as opposed to establishing a well-
grounded claim for service connection for a disability), the 
evidentiary burden is relaxed for a combat veteran so that 
the combat veteran's lay testimony regarding the occurrence 
of claimed injuries or events experienced in combat must be 
accepted as conclusive as to their actual occurrence and no 
further development for corroborative evidence is required 
whereas corroborative evidence is required to support a 
non-combat veteran's lay assertions.  See, e.g., 38 C.F.R. 
§ 3.304(f) (1999) (requiring credible supporting evidence 
that the claimed inservice stressor actually occurred in 
establishing service connection for post-traumatic stress 
disorder).

Here, the evidence -- specifically the veteran's DD Form 214 
- shows that he was awarded the Combat Infantryman Badge, 
providing competent evidence that he "engaged in combat with 
the enemy" in Vietnam.  

The Board has reviewed all the evidence of record.  The 
medical evidence indicates that the appellant currently 
suffers from bilateral plantar fasciitis and bilateral 
patellofemoral syndrome.  Therefore, the Board finds that 
there is sufficient medical evidence of current disabilities, 
and the first element of a well-grounded claim has been 
satisfied.

The appellant's service medical records show that he was 
being treated for left foot and knee problems in 1973.  The 
appellant also reported sustaining injuries to the feet and 
knees from running during service, which required treatment.  
Therefore, the Board finds that there is sufficient lay and 
medical evidence of incurrence of a disease/injury during 
service.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has reported 
having foot and knee symptomatology since active service.  
Presuming this history to be credible, there is still no 
medical evidence of record of a nexus between the present 
disabilities and the post-service symptomatology.  Savage, 10 
Vet. App. at 497 (holding that veteran's own testimony that 
he sustained a back injury in service, walked with a limp 
ever since, and received heat treatments over the years is 
presumed credible for the purpose of establishing a well 
grounded claim because it is not inherently incredible or 
beyond the competence of a lay person to observe and 
continuity of symptomatology had therefore been established 
even if the record did not contain service medical records 
showing treatment in service for a back problem); see 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (per curiam 
order noting Board's fundamental authority to decide a claim 
in the alternative).  Medical expertise is required to relate 
present disabilities etiologically to the appellant's post-
service symptoms.  Here, there is no medical opinion relating 
the veteran's current foot and knee disabilities to an in-
service disease or injury or to any post-service 
symptomatology.  The appellant is not competent to ascribe 
his post-service difficulties to active service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The cause of the 
veteran's foot and knee disabilities is not a matter 
observable by a lay person.

Although the appellant may have continuously experienced foot 
and knee symptomatology since active service, there is no 
medical evidence in the record at all tending to show that 
there were underlying chronic foot and knee disabilities 
which caused the symptoms during service and that that 
underlying disabilities also caused all the intermittent 
symptoms the veteran asserts have recurred since that time.  
Similarly, there is no medical evidence tending to show that 
the symptoms noted during service represented chronic foot 
and knee disorders rather than acute and transitory 
conditions.  

In making this determination, the Board has considered 38 
U.S.C.A. § 1154(b).  However, acceptance of the veteran's lay 
statements as to in-service incurrence of injuries does not 
serve to well-ground his claims.

Because no medical evidence has been presented or secured to 
render plausible a claim that any current foot or knee 
disorder diagnosed many years after service had its onset in 
service or is the result of, or related to, any disease 
contracted or injury sustained in active military service, 
the Board concludes that these claims are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claims for service connection.  The VA medical 
examiner in April 1998 failed to render the medical opinion 
requested in the Board's May 1997 remand; however, there is 
no violation of Stegall here because the claims are not well 
grounded.  See Roberts v. West, 13 Vet. App. 185, 189 (1999) 
(holding that duty to assist was not triggered, and Stegall 
was not violated, where claim was not well grounded).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations with regard to these claims under 38 U.S.C.A. 
§ 5103(a) (West 1991).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for a bilateral foot disorder is denied.

Having found the claim not well grounded, entitlement to 
service connection for a bilateral knee disorder is denied.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

